Citation Nr: 0613508	
Decision Date: 05/09/06    Archive Date: 05/17/06

DOCKET NO.  00-24 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
thoracic spine disc bulge from June 15, 2000, through 
September 26, 2005, and in excess of 20 percent thereafter.  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from October 1992 through 
June 2000.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 2000 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  That rating decision established service 
connection for thoracic spine strain and assigned a 
noncompensable evaluation, effective from the date of 
separation from service.  During the course of the claim, the 
RO increased the evaluation to 10 percent, effective from the 
date of separation from service.  In December 2003, the Board 
remanded the claim for additional development.  In July 2004, 
the RO confirmed and continued the 10 percent evaluation.  In 
March 2005, the Board again remanded the claim and in an 
October 2005 rating decision, the RO increased the 10 percent 
rating to 20 percent, effective September 27, 2005.  The 
appeal continues.  


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the veteran's 
thoracic spine bulge has been manifested by subjective 
complaints of pain, producing limited range of motion without 
muscle spasm or neurologic symptoms which are attributable to 
degenerative disc disease.  There is tenderness in the 
thoracic spine area.  

2.  There is no evidence that the veteran's thoracic spine 
bulge has caused ankylosis, significant limitation of motion 
of the dorsal spine, pronounced intervertebral disc syndrome 
or severe recurring attacks of it, a positive Goldthwaite's 
sign, incapacitating episodes, or chronic neurological 
manifestations.




CONCLUSIONS OF LAW

1.  The criteria for an initial 20 percent evaluation for 
thoracic spine bulge from June 15, 2000, have been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.45, 4.59, 4.71a, Diagnostic 
Codes (DCs) 5288, 5291, 5293, 5295 (2002) (2003), DC 5243 
(2005).  

2.  The criteria have not been met for a disability rating 
higher than 20 percent for the thoracic spine bulge.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.45, 4.59, 4.71a, DCs (DCs) 
5288, 5291, 5293, 5295 (2002) (2003), DC 5243 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a notice pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA), as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and that the VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

VA satisfied this duty by means of a VCAA letter to the 
veteran from the RO dated in October 2001, as well as by the 
discussions in the rating decisions, statement of the case 
(SOC), and multiple supplemental statements of the case 
(SSOCs).  By means of these documents, the veteran was told 
of the requirements to warrant an increased rating, of the 
reasons for the denial of his claim, of his and VA's 
respective duties, and he was asked to provide information in 
his possession relevant to the claims.  In addition to 
providing the VCAA laws and regulations, additional documents 
of record, to include the rating decisions of record, the SOC 
and SSOCs have included a summary of the evidence, all other 
applicable law and regulations, and a discussion of the facts 
of the case.  Such notice sufficiently placed the veteran on 
notice of what evidence could be obtained by whom and advised 
him of his responsibilities if he wanted such evidence to be 
obtained by VA.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Although the claim was initially denied prior to the 
enactment of VCAA, after passage of the VCAA, the RO sent the 
veteran the above mentioned VCAA letter in October 2001 which 
included the VCAA laws and regulations.  A VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
However, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
After receipt of the content-complying letter in October 
2001, his claim was readjudicated based upon all the evidence 
of record as evidenced by numerous SSOCs of record, several 
of which included discussion of the VCAA.  Moreover, he was 
issued additional VCAA letters in April 2004 and August 2005.  
His claim was readjudicated in October 2005, and he was 
issued a SSOC at that time which also included VCAA laws and 
regulations.  There is no indication that the disposition of 
his claim would have been different had he received pre-AOJ 
adjudicatory notice pursuant to section 5103(a) and § 
3.159(b).  Accordingly, any such error is nonprejudicial.  
See 38 U.S.C. § 7261(b)(2).  Also see Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  

the increase awarded in this decision will be effective from 
the day after the date of service discharge.  No earlier 
effective date is legally possible, and, as a result, there 
is no prejudice to the veteran in the failure of VCAA 
notification as to an effective date.  

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In the 
present case, the evidence includes service medical records, 
post service private and VA treatment records, and statements 
and testimony by the veteran.  The Board finds that there are 
no additional medical records necessary to proceed to a 
decision in this case.

Several VA examinations were conducted during the pendency of 
this claim, most recently in September 2005, which address 
the severity of the veteran's thoracic spine condition.  
Under these circumstances, the duty to assist doctrine does 
not require that the veteran be afforded additional medical 
examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the veteran in developing the facts pertinent 
to the issues of service connection and for an increased 
rating is required to comply with the duty to assist.  38 
U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2005).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (2005).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2005); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2005).  

The veteran has appealed the disability initially assigned 
with the grant of service connection in July 2000.  Because 
he appealed the initial rating as to this disorder, the Board 
must consider the applicability of staged ratings covering 
the time period in which his claim and appeal have been 
pending.  Fenderson v. West, 12 Vet. App. 119, 12-27 (1999).  

The veteran was first afforded VA examination in March 2000 
regarding his claim for service connection for a back 
disorder.  He was still in service at that time, but was 
separated shortly thereafter.  He reported that he injured 
his back during service when a tank hatch fell on this back.  
He was hospitalized at the time for 24 hours.  He then had 
physical therapy for about six months and chiropractic 
treatment.  He complained of discomfort 2 to 3 times per 
week.  The discomfort was located in the left paraspinal 
region of the upper back.  The discomfort was aggravated by 
bending over and by lifting.  On examination, there was 
normal range of motion, and X-rays were interpreted as 
normal.  The findings were most consistent with chronic 
strain.  

When service connection was granted upon rating in July 2000, 
a noncompensable rating was assigned from June 15, 2000, the 
day following the veteran's release from service.  

Private and VA records from 2001 and 2002 reflect that the 
veteran was seen for complaints associated with his thoracic 
spine.  At a personal hearing in July 2001, the veteran 
testified as to ongoing back symptoms which he had 
experienced since the initial injury during service.  A March 
2002 magnetic resonance imaging (MRI) test showed disc 
disease at T10-11.  Additional VA examination was conducted 
in July 2002.  At that time, the veteran reported ongoing 
physical therapy and chiropractic treatment for his back 
complaints.  He described constant pain.  Range of motion was 
reported as normal, but all of these movements were 
associated with pain.  Actual ranges were noted to be flexion 
to 90 degrees with extension to 35 degrees, lateral flexion 
to 20 degrees, and rotation to 35 degrees.  There was 
definite paraspinal muscle tenderness, particularly at T9, 
T10, and T11.  Additionally, pain was increased with 
repetitive motion.  The examiner noted that the veteran was 
unable to maintain flexion with a 10 pound weight in each 
hand.  The examiner noted that she would assign the veteran 
an additional 10 degrees range of motion loss for DeLuca 
issues.  The final diagnoses included degenerative arthritis 
of the thoracic vertebrae, T-10, T-11, resulting in chronic 
back pain with functionality affected by increased pain, 
weakness of movement and excess fatigability without any 
incoordination; status post traumatic service related injury.  

Shortly thereafter, in an October 2002 rating decision, the 
noncompensable rating in effect for his thoracic spine 
condition was increased to 10 percent, effective from the day 
following separation from service.  

Subsequently dated VA treatment records through 2004 reflect 
that the veteran continued to complain of chronic thoracic 
spine pain and was on Methadone and Tramadol for pain.  
Additional VA orthopedic and neurological examinations were 
requested and the exams were conducted in September 2005.  

At the time of the September 2005 orthopedic evaluation, the 
veteran described pain when he extended his spine or pain 
with lying flat.  The pain was between the shoulder blades in 
the mid portion of the thoracic spine area.  He said that he 
constantly felt tight ( a gripping sensation).  He denied any 
lower extremity numbness, tingling, or weakness, but he did 
have significant pain by his report.  The complaints and 
symptoms did not result in the use of any assistive devices 
for ambulation, although he had sought out sedentary type 
employment.  He could not accomplish vigorous working due to 
the back condition.  The back condition also affected his 
activities of daily living as it was difficult to lift, bend, 
or carry.  He could not carry his children at home.  He 
reported fatigue and weakness, and there was increased pain 
when he had to bend, lift, or carry.  He had flare-ups of 
pain whenever he coughed or sneezed.  This increased the 
pain.  He denied any incapacitating episodes of back pain.  

Regarding treatment, he had used Methadone, acupuncture 
therapy and chiropractic care, but none of these had provided 
any significant long-term clinical benefit.  The examiner 
noted that the 2002 MRI showed a thoracic spine disk bulge at 
T-10 and T-11 with degenerative arthritic changes seen, mild 
to moderate.  

Physical examination showed no tenderness to palpation and 
normal alignment with no kyphosis.  The range of motion 
showed flexion to 60 degrees.  Extension was to 30 degrees.  
Lateral bending was to 30 degrees on the right and left.  
Rotation was to 20 degrees on the right and left.  The lower 
extremity motor, sensory, and reflex examinations were within 
normal limits.  There was mildly increased pain with resisted 
motion.  There was mild incoordination in motion seen.  There 
was no gross atrophy in the paralumbar musculature.  

The examiner noted that there was thoracic spine disc bulge 
and mild to moderate degenerative arthritis.  The orthopedist 
stated that he would assign the veteran an additional ten-
degree range of motion loss of lumbar extension for DeLuca 
issues.  The nature of the condition was disk disease and 
mild to moderate arthritis changes in the thoracic spine 
area.  The severity was moderate to severe.  It was also the 
examiner's opinion that the severity of the painful motion 
was moderate to severe and occurred mostly in extension of 
the thoracolumbar spine.  The subjective complaints were 
supported by objective physical examination findings, 
particularly manifested by pain on motion and increased pain 
with resisted motion.  The examiner noted that the claims 
file was reviewed

On VA neurological exam in September 2005, the veteran 
complained of numbness on the right side of the body, the 
right arm, and the leg.  After evaluation, the examiner 
opined that the veteran's complaints were of uncertain 
etiology.  They were not attributed to the thoracic problem.  
The examiner noted that even if there had been compromise of 
the spinal cord, it would not account for numbness above the 
level of the lesion.  In other words, this could not be 
accounted for.  Also, it was noted that MRI of the thoracic 
regions had shown changes at T10-T11 that had no effect on 
the spinal cord and MRI of the cervical spine had shown 
nothing to account for the numbness either.  Motor strength 
was normal.

Based on the 2005 findings, an increased rating of 20 percent 
was assigned for the thoracic spine condition, effective from 
the date of the examinations.  This was primarily based on 
limitation of motion.  

During the pendency of this appeal, the criteria for 
evaluating spine disorders were revised substantially.  These 
revised criteria, except for those concerning intervertebral 
disc syndrome, are effective from September 26, 2003.  68 
Fed. Reg. 51454-51458 (August 27, 2003).

For the period through September 25, 2003, under 38 C.F.R. § 
4.71a, DC 5291 (2002), a maximum 10 percent evaluation was in 
order for moderate or severe limitation of motion of the 
thoracic spine.

As the veteran has been shown to have intervertebral disc 
syndrome of the thoracic spine, the Board also notes that 
under the old criteria of DC 5293, effective through 
September 22, 2002, a 10 percent evaluation was warranted for 
mild intervertebral disc syndrome.  A 20 percent evaluation 
contemplated moderate intervertebral disc syndrome, with 
recurrent attacks.  A 40 percent evaluation was assigned for 
severe intervertebral disc syndrome, characterized by 
recurrent attacks with intermittent relief.

Under the revised scheme for evaluating spine disorders (DCs 
5235-5242) effective September 26, 2003, a 10 percent 
evaluation is assigned in cases of forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or a vertebral body fracture, with loss of 50 
percent or more of height.  A 20 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; a 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent evaluation is in order for forward 
flexion of the thoracolumbar spine of 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.

Note 1 under this code directs that any associated objective 
neurologic abnormalities are to be rated separately under an 
appropriate diagnostic code.

Also, the new criteria for evaluating intervertebral disc 
syndrome are listed under DC 5293 effective from September 
23, 2002, and under DC 5243, effective from September 26, 
2003.  A 10 percent evaluation is warranted for 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months.  
A 20 percent evaluation is assigned for incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months.  A 40 percent 
evaluation is warranted for incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months. An incapacitating episode is 
defined as a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  

DC 5293 effective September 23, 2002, note 2 also directs 
that orthopedic and neurologic disabilities due to 
intervertebral disc syndrome be separately rated as an 
alternative to rating on the basis of incapacitating 
episodes.

In this case, the Board has determined that the findings are 
consistent with a 20 percent rating from the initial grant of 
service connection.  First, the veteran has been shown to 
have degenerative disc disease of the thoracic spine, with 
pain with motion and tenderness and some additional loss of 
motion as result of DeLuca issues.  See DeLuca v. Brown, 8 
Vet. App. 202, 204-07 (1996); 38 C.F.R. §§ 4.40, 4.45.  This 
is analogous to moderate symptoms with recurrent attacks, and 
a 20 percent evaluation is thus warranted under the old 
criteria of DC 5293.  

There is no schedular basis, however, for an even higher 
evaluation for the period from June 15, 2000, through 
September 26, 2005, or thereafter.  The veteran's thoracic 
spine disorder has not been shown to be productive of either 
severe symptoms or incapacitating episodes of a total 
duration of four or more weeks in the past 12 months, as 
would warrant a 40 percent evaluation for intervertebral disc 
syndrome.  The Board notes that the evidence does not show 
neurologic deficits such as to reflect severe intervertebral 
disc syndrome under DC 5293 effective prior to September 23, 
2002, nor is there evidence of bed rest prescribed by a 
physician.  The veteran denied incapacitating episodes on the 
most recent VA examination.  Moreover, the veteran currently 
exhibits 60 degrees of forward flexion, as would warrant a 20 
percent evaluation under the revised scheme for evaluating 
spine disorders.  The revised criteria for an increased 
evaluation under DCs 5235-5242 (forward flexion of the 
thoracolumbar spine of 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine) have not been 
shown.  

Even considering a rating analogous to DC 5295 for 
lumbosacral strain in effect prior to September 2003, a 40 
percent rating would not be warranted.  The 20 percent rating 
contemplates muscle spasm and loss of lateral motion.  A 40 
percent rating would be warranted only with severe strain 
with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of the 
joint space, or some of the above with abnormal mobility on 
forced motion.  Severe strain is not shown.  Finally, in view 
of the old criteria, there is no evidence of a vertebral 
fracture (DC 5285) or ankylosis (DC 5288).  

With regard to separately rating orthopedic and neurologic 
symptoms under the schedular criteria in effect since 
September 23, 2002, the evidence does not show any neurologic 
abnormalities as would warrant any separate rating.  On 
neurologic examination in September 2005, motor strength was 
normal and the only neurologic deficit found was specifically 
stated by the examiner to be not attributable to the service-
connected disability.

Overall, the evidence supports an initial 20 percent 
evaluation, but not more, for the veteran's thoracic spine 
disc bulge.  To that extent, the appeal is granted.  However, 
a rating in excess of 20 percent is not warranted.  Thus, the 
veteran is entitled to a 20 percent evaluation from June 15, 
2000, but not higher.  All reasonable doubt has been resolved 
in the veteran's favor in making these determinations.  

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected thoracic spine disorder has 
markedly interfered with his employment status beyond that 
interference contemplated by the assigned evaluation, and 
there is also no indication that this disorder has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  As such, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1), which concern the 
assignment of extra-schedular evaluations in "exceptional" 
cases.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).




ORDER

An initial 20 percent evaluation for thoracic spine bulge 
from June 15, 2000, through September 26, 2005, is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.  The claim, however, for a rating in 
excess of 20 percent for this disorder is denied.  



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


